The judgment of the court was pro~v nounced by
Etjstis, C. J.
This case revolves itself, under the evidence, into a claim for damages against the sheriff for the seizure of a carriage belonging'to the plaintiff, under au attachment against her son-in-law, 'Hunter. The jury gave a verdict of $125 damages against the sheriff, and he has appealed.
"We should not confirm the verdict of the jury for any damages-whatever in consequence of the taking of the carriage, under 'the circumstances attending the seizure ; but we consider the sheriff liable for the manner in which the carriage was kept after the seizure, on the authority of the case of Parrish v. Hozey, 17 La. 578. The damages assessed appear to us to be evidently too high, and must be reduced accordingly. Smith v. Hozey, 14 La. 281.
The judgment appealed from is therefore reversed, and entered for the plaintiff for the sum of $50, and costs ; --the .appellee paying the costs of ,this.,appeal.